Exhibit 10.7

COGNOVIT PROMISSORY NOTE

 

$ 750,000    June 3, 2011

For value received, Intellinetics, Inc., an Ohio corporation (the “Company”),
promises to pay to the order of the Director of Development of the State of Ohio
(the “Director”), at Strategic Business Investment Division, 77 South High
Street, 28th Floor, P.O. Box 1001, Columbus, Ohio 43216-1001, or at such other
address as may be designated in writing by the Director, the principal sum of
Seven Hundred and Fifty Thousand Dollars ($750,000), or such amount thereof as
shall be disbursed to the Company, with interest on the amount of principal from
time to time outstanding from the first Escrow Funding Date as specified under
and defined in the Loan Agreement between the Director and the Company dated as
of June 3, 2011 (the “Loan Agreement”), at the rate of one percent (1%) per
annum during the twelve months next succeeding the first Escrow Funding Date,
and thereafter at the rate of seven percent (7%) per annum until paid, subject
to adjustment as set forth in the Loan Agreement or herein. Interest on this
Note shall be paid in monthly installments, which shall be due and payable on
the first day of each calendar month, commencing with the first day of July,
2011 (the “First Interest Payment Date”) and such amount shall include interest
accrued thereon from the first Escrow Funding Date to the First Interest Payment
Date. The principal of this Note shall be paid in sixty (60) consecutive monthly
installments in the amounts set forth on Schedule A attached hereto, each plus
interest thereon, which shall be due and payable on the first day of each
calendar month commencing on the first day of July 1, 2013 (the “First
Installment Date”) and ending on June 1, 2018 (the “Last Installment Date”) and
the amount of the installment payable on the Last Installment Date shall be
equal to the balance of the principal sum outstanding, together with interest
accrued thereon and yet unpaid. In addition, the Company promises to pay to the
order of the Director a monthly service fee equal to one-twelfth (1/12) of one
percent (1.0%) of the principal balance outstanding from time to time under this
Note (the “Service Fee”), and such Service Fee shall be due and payable on the
first day of each calendar month commencing on the first day of the second month
after the first Escrow Funding Date and continuing each following month until
and including the Last Installment Date.

In addition to all other payments required hereunder, upon maturity of the Loan
(as defined in the Loan Agreement) whether at scheduled maturity, by
acceleration or otherwise, the Company shall pay to the Director a loan
participation fee equal to 10% of the dollar amount of the Loan actually funded;
provided, however, if the Loan is prepaid in full prior to Last Installment
Date, the loan participation fee shall be paid to the Director at the time of
such prepayment.

This Note does not of itself constitute a commitment by the Director to make any
disbursement of the Loan (as defined in the Loan Agreement) to the Company. The
conditions for making such a disbursement are set forth in the Loan Agreement.
The disbursements made by the Director to the Company shall not exceed the face
amount of this Note and the total amount of such disbursement is limited by and
subject to the conditions for making disbursement of the Loan as set forth in
the Loan Agreement.



--------------------------------------------------------------------------------

The annual rate of interest stated herein shall apply to a 360-day period, and
amounts of interest due hereunder shall be computed upon the basis of 30-day
months. Installments of principal, interest and monthly service fee shall be
applied first to monthly service fee, then interest as provided herein and the
balance to principal due hereunder.

The Company may prepay all or any portion of the principal sum hereof at any
time without penalty. All such prepayments shall be applied to the payment of
the principal installments due hereon in the inverse order of their maturity,
and shall be accompanied by the payment of accrued interest and monthly service
fee on the amount of the prepayment to the date thereof.

The payment of this Note and all interest and monthly service fees hereon is
secured by a Security Agreement, Intercreditor Agreement, and UCC Financing
Statements (collectively, the “Security Documents”). The covenants, conditions
and agreements contained in the Security Documents and the Loan Agreement are
hereby made a part of this Note.

The Company, each endorser and any other party liable on this Note severally
waives demand, presentment, notice of dishonor and protest.

If default be made in the payment of any installment of principal, interest
and/or monthly service fee under this Note when any such payment shall have
become due and payable, or if an “Event of Default,” as defined in the Loan
Agreement or the Security Documents, shall have occurred and be subsisting,
then, at the option of the Director, the entire principal sum payable hereunder
and all interest and monthly service fees accrued thereon shall become due and
payable at once, without demand or notice.

To the extent permitted by law, upon the occurrence of an Event of Default and
until such time such Event of Default shall have been cured or waived, the rate
of interest under this Note and on any obligation of the Company under the Loan
Documents shall be increased to ten percent (10%) per annum.

THE COMPANY AND THE DIRECTOR, AFTER CONSULTING OR HAVING HAD THE OPPORTUNITY TO
CONSULT WITH COUNSEL, KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHT
EITHER OF THEM MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION BASED UPON OR
ARISING OUT OF THIS NOTE, THE LOAN AGREEMENT, THE SECURITY DOCUMENTS, OR ANY
RELATED INSTRUMENT OR AGREEMENT, OR ANY OF THE TRANSACTIONS CONTEMPLATED
THEREBY, OR ANY COURSE OF CONDUCT, DEALING, STATEMENTS (WHETHER ORAL OR
WRITTEN), OR ACTIONS OF EITHER OF THEM. THIS WAIVER SHALL NOT IN ANY WAY AFFECT
THE DIRECTOR’S ABILITY TO PURSUE REMEDIES PURSUANT TO ANY CONFESSION OF JUDGMENT
OR COGNOVIT PROVISION CONTAINED HEREIN, IN THE LOAN AGREEMENT, THE SECURITY
DOCUMENTS OR ANY RELATED INSTRUMENT OR AGREEMENT. NEITHER THE COMPANY NOR THE
DIRECTOR SHALL SEEK TO CONSOLIDATE, BY COUNTERCLAIM OR OTHERWISE, ANY ACTION IN
WHICH A JURY TRIAL HAS BEEN WAIVED WITH ANY OTHER

 

2



--------------------------------------------------------------------------------

ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED. THESE PROVISIONS
SHALL NOT BE DEEMED TO HAVE BEEN MODIFIED IN ANY RESPECT OR RELINQUISHED BY THE
COMPANY OR THE DIRECTOR EXCEPT BY A WRITTEN INSTRUMENT EXECUTED BY BOTH OF THEM.

The Company hereby irrevocably authorizes any attorney-at-law, including any
attorney-at-law employed or retained by the Director, to appear for it in any
action on this Note at any time after the same becomes due as herein provided,
in any court of record situated in Franklin County, Ohio (which the Company
acknowledges to be the place where this Note was signed), or in the county where
the Company then resides or can be found, to waive the issuing and service of
process, and confess a judgment in favor of the Director or other holder of this
Note against the Company for the amount that may then be due, with interest at
the rate provided for herein, together with the costs of suit, and to waive and
release all errors in said proceedings and the right to appeal from the judgment
rendered. The Company consents to the jurisdiction and venue of such court. The
Company waives any conflict of interest that any attorney-at-law employed or
retained by the Director may have in confessing judgment hereunder and consents
to the payment of a legal fee to any attorney-at-law confessing judgment
hereunder.

This Note was executed in Columbus, Ohio, and shall be construed in accordance
with the laws of Ohio.

 

WARNING—BY SIGNING THIS PAPER YOU GIVE UP YOUR RIGHT TO NOTICE AND COURT TRIAL.
IF YOU DO NOT PAY ON TIME A COURT JUDGMENT MAY BE TAKEN AGAINST YOU WITHOUT YOUR
PRIOR KNOWLEDGE AND THE POWERS OF A COURT CAN BE USED TO COLLECT FROM YOU
REGARDLESS OF ANY CLAIMS YOU MAY HAVE AGAINST THE CREDITOR WHETHER FOR RETURNED
GOODS, FAULTY GOODS, FAILURE ON HIS PART TO COMPLY WITH THE AGREEMENT, OR ANY
OTHER CAUSE.

 

INTELLINETICS. INC.,

an Ohio corporation

By:   /s/    Matthew L. Chretien   Matthew L. Chretien, President

This Note is subject to the terms and conditions of a certain Intercreditor
Agreement of even date herewith between the Director and The Delaware County
Bank and Trust Company.

 

3